DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a manifold for a steam system, classified in F16K 11/07.
II. Claims 16-20, drawn to a method for controlling a steam manifold, classified in F16T 1/383.
The inventions are independent or distinct, each from the other because:
Inventions of Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as translating the valve stem without rotation by using an actuator such as by a solenoid.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions, species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the inventions, species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the inventions, species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Andrew Turner on 12/01/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation of “wherein the valve stem is mounted for translation within the second chamber between four positions to individually activate 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7, 9, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2,542,390).
Regarding claim 1, Brown discloses a manifold (Figs. 1-4) for a steam system (note that this is an intended use recitation that Brown is capable of meeting) comprising: a body (10) forming a first chamber (the chamber between 13 and 14 that is above 12 with reference to Figs. 1-4) extending between an inlet (13) and an outlet (14), and a second chamber (the chamber extending between 13 and 15 that is below 12 
Regarding claim 2, Brown further discloses the manifold of claim 1, wherein the shaft portion is formed with a radial dimension that is less than a corresponding radial dimension of at least one of the central piston and the distal piston to facilitate steam flow to the first port when arranged adjacent to the first gasket. (as shown in Figs. 1-4)
Regarding claim 7, Brown discloses a manifold (Figs. 1-4) for a steam system (note that this is an intended use recitation that Brown is capable of meeting) comprising: a body (10) forming a first chamber (the chamber between 13 and 14 that is 
Regarding claim 9, Brown further discloses the manifold of claim 7, wherein the valve stem further comprises: a proximal end (the top end of 37 with reference to Figs. 1-4) connected to the handle; a central piston (35) extending from the proximal end; and a distal piston (35a) longitudinally spaced apart from the central piston by a shaft portion (30).
Regarding claim 10, Brown further discloses the manifold of claim 9, wherein the first piston valve sub-assembly further comprises a first gasket (the gasket connected to 35) disposed in an intermediate region of the second chamber, and wherein the central piston is sized to engage the first gasket to block steam flow to the first port. (as shown in Fig. 1)
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Whitener (US 3,951,381).
Regarding claim 3, Brown further discloses the manifold of claim 1, wherein the valve stem is mounted for translation within the second chamber between four positions 
Whitener teaches a manifold (Fig. 1) comprising a first gasket (34) disposed in the intermediate region of the second chamber and a second gasket (32) disposed in the distal region of the second chamber.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the annular bosses and body of Brown such that the body is separable and the annular bosses include gaskets as taught by Whitener in order to provide a system that ensure proper sealing throughout and is possible to replace one part of the system in the event that is becomes damaged without having the replace the entire system.
The combination of Brown and Whitener necessarily disclose all of the limitations of claim 3 including the distal piston is spaced apart from the second gasket to facilitate .

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Colby et al. (US 8,800,597, hereafter “Colby”).
Regarding claim 4, Brown discloses the manifold of claim 1, further comprising: a bonnet (20) with a transverse portion (the lower portion of 20 that is connected directly to 10) to mount to the face of the body and an elongate portion (the elongated portion extending upwards from the transverse portion as shown in Figs. 1-4) extending from the transverse portion, with a bore (the central bore formed through 20) formed through; a handle (45) mounted for rotation about the elongate portion, wherein the valve stem is connected to the handle and extends through the bore (Figs. 1-4); but fails to disclose wherein at least one of the elongate portion and the handle includes indicia formed thereon that correspond to the four positions of the valve stem. 
Colby teaches a manifold wherein at least one of the elongate portion and the handle includes indicia (36, 48 is formed on the elongate portion) formed thereon that correspond to the four positions of the valve stem.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the elongate portion of Brown to include indicia as taught by Colby in order to provide a visual indication of the state of the valve assembly. (Col. 3, lines 21-26)

Colby teaches a manifold wherein the elongate portion includes indicia (36, 48 is formed on the elongate portion) formed thereon and the handle is adapted to cover the indicia during translation such that uncovered portion of the indicia is indicative of a current position of the valve stem. (as shown in Figs. 1-4; Col. 3, lines 21-26)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the elongate portion of Brown to include indicia as taught by Colby in order to provide a visual indication of the state of the valve assembly. (Col. 3, lines 21-26)


Allowable Subject Matter
Claims 5, 6, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753